            Case 1:19-cv-00456-HBS Document 13 Filed 09/17/20 Page 1 of 8


UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


DEBORAH A. GREEN,
                                                                  Decision and Order
                                 Plaintiff,
                                                                     19-CV-456-HBS
             v.                                                         (Consent)
COMMISSIONER OF SOCIAL SECURITY,

                                 Defendant.


I.    INTRODUCTION

      The parties have consented to this Court’s jurisdiction under 28 U.S.C. § 636(c). The

Court has reviewed the Certified Administrative Record in this case (Dkt. No. 7, cited hereafter

as “Tr.”), and familiarity is presumed. This case comes before the Court on cross-motions for

judgment on the pleadings under Rule 12(c) of the Federal Rules of Civil Procedure. Dkt. Nos.

9, 10. Plaintiff Deborah A. Green challenges the final decision of the Commissioner of Social

Security (the “Commissioner”) that she is not entitled to Disability Insurance Benefits under

Title II or Supplemental Security Income under Title XVI of the Social Security Act. The Court

has deemed the motions submitted on the papers under Rule 78(b).

II.   LEGAL STANDARD

      “The scope of review of a disability determination . . . involves two levels of inquiry. We

must first decide whether [the Commissioner] applied the correct legal principles in making the

determination. We must then decide whether the determination is supported by substantial

evidence.” Johnson v. Bowen, 817 F.2d 983, 985 (2d Cir. 1987) (internal quotation marks and
             Case 1:19-cv-00456-HBS Document 13 Filed 09/17/20 Page 2 of 8


citations omitted). When a district court reviews a denial of benefits, the Commissioner’s

findings as to any fact, if supported by substantial evidence, are conclusive. 42 U.S.C. § 405(g).

      “The phrase ‘substantial evidence’ is a ‘term of art’ used throughout administrative law

to describe how courts are to review agency factfinding. Under the substantial-evidence

standard, a court looks to an existing administrative record and asks whether it contains

‘sufficient evidence’ to support the agency’s factual determinations. And whatever the meaning

of ‘substantial’ in other contexts, the threshold for such evidentiary sufficiency is not high.

Substantial evidence, this Court has said, is ‘more than a mere scintilla.’ It means—and means

only—such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (internal quotation and editorial

marks and citations omitted); see also Tejada v. Apfel, 167 F.3d 770, 773-74 (2d Cir. 1999).

      The substantial evidence standard applies to both findings on basic evidentiary facts and

to inferences and conclusions drawn from the facts. Stupakevich v. Chater, 907 F. Supp. 632, 637

(E.D.N.Y. 1995); Smith v. Shalala, 856 F. Supp. 118, 121 (E.D.N.Y. 1994). When reviewing the

Commissioner’s decision, the court must determine whether “the record, read as a whole, yields

such evidence as would allow a reasonable mind to accept the conclusions reached” by the

Commissioner. Winkelsas v. Apfel, No. 99-CV-0098H, 2000 WL 575513, at *2 (W.D.N.Y. Feb.

14, 2000). In assessing the substantiality of evidence, the Court must consider evidence that

detracts from the Commissioner’s decision, as well as evidence that supports it. Briggs v.

Callahan, 139 F.3d 606, 608 (8th Cir. 1998). The Court may not reverse the Commissioner

                                                2
             Case 1:19-cv-00456-HBS Document 13 Filed 09/17/20 Page 3 of 8


merely because substantial evidence would have supported the opposite conclusion. Id. “The

substantial evidence standard means once an ALJ finds facts, we can reject those facts only if a

reasonable factfinder would have to conclude otherwise.” Brault v. Comm’r, 683 F.3d 443, 448 (2d

Cir. 2012) (internal quotation marks and citations omitted).

      For purposes of Social Security disability insurance benefits, a person is disabled when

unable “to engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than 12 months.” 42 U.S.C.

§§ 423(d)(1)(A) & 1382c(a)(3)(A).

      Such a disability will be found to exist only if an individual’s “physical or mental

impairment or impairments are of such severity that [he or she] is not only unable to do [his or

her] previous work but cannot, considering [his or her] age, education, and work experience,

engage in any other kind of substantial gainful work which exists in the national economy. . . .”

42 U.S.C. §§ 423(d) (2)(A) & 1382c(a)(3)(B).

      Plaintiff bears the initial burden of showing that the claimed impairments will prevent a

return to any previous type of employment. Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982).

Once this burden has been met, “the burden shifts to the [Commissioner] to prove the existence

of alternative substantial gainful work which exists in the national economy and which the

plaintiff could perform.” Id.; see also Dumas v. Schweiker, 712 F.2d 1545, 1551 (2d Cir. 1983);

Parker v. Harris, 626 F.2d 225, 231 (2d Cir. 1980).

                                                3
             Case 1:19-cv-00456-HBS Document 13 Filed 09/17/20 Page 4 of 8


       To determine whether any plaintiff is suffering from a disability, the Administrative Law

Judge (“ALJ”) must employ a five-step inquiry:

       (1) whether the plaintiff is currently working;
       (2) whether the plaintiff suffers from a severe impairment;
       (3) whether the impairment is listed in Appendix 1 of the relevant regulations;
       (4) whether the impairment prevents the plaintiff from continuing past relevant
       work; and
       (5) whether the impairment prevents the plaintiff from doing any kind of work.
20 C.F.R. §§ 404.1520 & 416.920; Berry, 675 F.2d at 467. If a plaintiff is found to be either

disabled or not disabled at any step in this sequential inquiry, then the ALJ’s review ends. 20

C.F.R. §§ 404.1520(a) & 416.920(a); Musgrave v. Sullivan, 966 F.2d 1371, 1374 (10th Cir. 1992).

However, the ALJ has an affirmative duty to develop the record. Gold v. Secretary, 463 F.2d 38,

43 (2d Cir. 1972).

       To determine whether an admitted impairment prevents a plaintiff from performing past

work, the ALJ is required to determine the plaintiff’s residual functional capacity (“RFC”) and

the physical and mental demands of the work done in the past. 20 C.F.R. §§ 404.1520(e) &

416.920(e). The ALJ must then determine the individual’s ability to return to past relevant work

given the RFC. Washington v. Shalala, 37 F.3d 1437, 1442 (10th Cir. 1994).

III.   DISCUSSION

       Green’s appeal concerns the ALJ’s analysis of her mental impairments. At step two of

the sequential inquiry, the ALJ concluded that Green suffered from a variety of severe physical

                                                4
             Case 1:19-cv-00456-HBS Document 13 Filed 09/17/20 Page 5 of 8


impairments, but that her mental impairments—i.e., depression and anxiety—were non-severe.

See Tr. 18-19; see also Melendez v. Comm’r of Soc. Sec., No. 17-CV-299, 2020 WL 4274510, at *2

(W.D.N.Y. July 24, 2020) (stating that an impairment is “non-severe if the medical evidence

establishes only a slight abnormality which would have no more than a minimal effect on an

individual’s ability to work”). Then, in making the RFC determination, the ALJ included no

functional limitations related to those mental impairments. See Tr. 20. The ALJ instead

determined that Green could perform sedentary work with some additional physical

restrictions. Id. In analyzing Green’s mental impairments, the ALJ relied heavily on the opinion

of consultative psychiatric examiner Janine Ippolito, Psy.D. See Tr. 26.

       On appeal, Green contends that the ALJ erred because, despite purporting to rely on Dr.

Ippolito’s opinion, he failed to incorporate a restriction Dr. Ippolito identified. Specifically, Dr.

Ippolito opined that Green is mildly limited in her ability to “appropriately deal with stress.”

Tr. 422. Green notes that the ALJ did not include any stress-related limitations in the RFC. In

her view, this constitutes error, as the ALJ was “required to either include the limitation into

the [RFC] findings . . . or explain why it was not included.” Dkt. No. 9-1 at 11.

       The Court concludes that the ALJ did not err. This is because the RFC determination

and Dr. Ippolito’s opinion can be reasonably read as consistent. Granted, Dr. Ippolito does

state that Green is mildly limited in her ability to deal with stress, but it bears noting that terms

like “mild” are, standing alone, quite vague. See, e.g., Curry v. Apfel, 209 F.3d 117, 123 (2d Cir.

2000) (subsequent history omitted). Such terms must be interpreted and understood in light of

                                                 5
             Case 1:19-cv-00456-HBS Document 13 Filed 09/17/20 Page 6 of 8


“the surrounding context” that gives them “a concrete meaning.” Spencer v. Comm’r of Soc. Sec.,

No. 19-CV-6053, 2020 WL 3542126, at *4 (W.DN.Y. June 20, 2020). As a result, the Court

must look at Dr. Ippolito’s evaluation as a whole to discern what the “mild” limitation means

in substance.

       In her evaluation, Dr. Ippolito noted that Green was unemployed at the time and

working on her Master’s degree. Tr. 419. Green reported no significant psychiatric history

beyond a prescription for depression. Id. Green stated that she was then suffering from a

depressed mood, tearfulness, and irritability due to “recent stressors,” which included “difficulty

finding work, financial problems, and having most of her possessions stolen from her.” Tr.

420. Green reported no anxiety-related symptoms, panic attacks, or thought disorder. Id. Dr.

Ippolito observed during the mental status examination that, although her mood was dysthymic,

Green was alert, coherent, goal-directed, and appropriate in speech, thought, insight, and

judgment. Tr. 420-21. Green also reported that she was able to engage in a variety of daily

activities, including cooking, cleaning, doing laundry, and maintaining family relationships. Tr.

421.

       Dr. Ippolito concluded that there was “no evidence of limitations” with respect to

Green’s ability to perform simple and complex tasks, make appropriate decisions, relate

adequately to others, and maintain a regular schedule. Id. Dr. Ippolito also opined that Green

“can appropriately deal with stress with [m]ild limitations,” but she noted that “[t]hese

limitations are due to her current emotional distress.” Tr. 422 (emphasis added). Dr. Ippolito

                                                6
               Case 1:19-cv-00456-HBS Document 13 Filed 09/17/20 Page 7 of 8


diagnosed Green with an “[a]djustment disorder with depressed mood,” stating that Green’s

psychiatric problems did “not appear to be significant enough to interfere with [her] ability to

function on a daily basis.” Id.

       Thus, read in context, it appears that by a “mild” stress-based limitation, Dr. Ippolito

meant that Green was facing some difficulty in handling certain stressors outside of work—

unemployment, financial problems, etc.—rather than that Green was limited in her ability to

handle stress in the workplace.1 This is consistent with Dr. Ippolito’s notation that the stress-

related limitation was due to “current emotional distress.” Tr. 422. Furthermore, Green did

not report that she suffered from any stressors relevant to the workplace. See Tr. 420.

       Therefore, contrary to Green’s argument, the ALJ’s RFC determination and Dr.

Ippolito’s opinion are consistent, insofar as neither identifies a workplace restriction related to

stress. That is the type of stress that is relevant to an RFC determination. See 20 C.F.R. §§

404.1545(a)(1), 416.945(a)(1) (RFC determination relates to what a claimant can do “in a work

setting”); see also Titles II & XVI: Capability to Do Other Work - The Medical-Vocational Rules

as a Framework for Evaluating Solely Nonexertional Impairments, S.S.R. 85-15, 1985 WL

56857, at *5 (Jan. 1, 1985) (stating that stress is to be analyzed based on the claimant’s ability

“to adapt to the demands or ‘stress’ of the workplace”).


1
  The ALJ’s reasoning on this issue is not fully explicit, but the decision as a whole permits the Court to glean
his rationale. See Mongeur v. Heckler, 722 F.2d 1033, 1040 (2d Cir. 1983) (“When, as here, the evidence of record
permits us to glean the rationale of an ALJ’s decision, we do not require that he have mentioned every item of
testimony presented to him or have explained why he considered particular evidence unpersuasive or
insufficient to lead him to a conclusion of disability.”).

                                                       7
            Case 1:19-cv-00456-HBS Document 13 Filed 09/17/20 Page 8 of 8


      Accordingly, Green has not persuaded the Court that remand is warranted in her case.

IV.   CONCLUSION

      For the reasons discussed herein, the Court grants the Commissioner’s motion (Dkt. No.

10) and denies Green’s cross-motion (Dkt. No. 9). The Clerk of the Court is directed to enter

judgment and close the case.

      SO ORDERED.

                                       /s/Hugh B. Scott
                                       Hon. Hugh B. Scott
                                       United States Magistrate Judge
DATED: September 14, 2020




                                             8
